Title: To George Washington from Major General Israel Putnam, 25 January 1779
From: Putnam, Israel
To: Washington, George


Dear Genl
Camp Reading [Redding, Conn.] Jany 25th 1779

I wrote your Excellency yesterday, in which I gave you all the intelligence that could be collected.
As my Domestic affairs, are in much confution, and there is many things which cannot be setled, but by myself, I am under the necessity of requesting yr Excellencys permission to be absent from Camp for about thirty days—If I may be permitted, I should choose to set off some time in the month of March, when Genl Parsons, & probably Genl Huntington will be here—I have a further view in soliciting this indulgance—which is to lay an Anchor to windward for a Wife, again the expiration of the War. I am with great respect Your Excellencys Most Obedt Sert
Israel Putnam
